Citation Nr: 1422091	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left shoulder disorder, rated as noncompensably disabling prior to January 8, 2010, and as 20 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955 and from May 1955 to January 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In July 2009, the Board remanded the above-captioned issue for evidentiary development.  Once that development was complete, the Board issued a March 2011 decision, granting a 20 percent rating for the Veteran's left shoulder disorder, effective January 8, 2010, but denying compensation for that service-connected disability for the remainder of the appeal period.

Thereafter, the Veteran appealed the Board's denial of his left shoulder claim to the United States Court of Appeals for Veterans Claims (Court).  In accordance with an October 2011 Joint Motion for Partial Remand, the Court vacated the Board's denial and remanded the left shoulder issue for readjudication.

In May 2012, the Board issued a decision, which, in pertinent part, granted an initial 10 percent rating for the Veteran's left shoulder disorder for the period prior to January 8, 2010, but denied any additional VA compensation for that service-connected disability.  

Notably, following the issuance of the May 2012 decision, VA reached a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  Pursuant to that agreement, the May 2012 decision was identified as having been potentially affected by an invalidated rule concerning the duties of Veterans Law Judges who preside at hearings, as set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed in further detail below, the transcript of the March 2009 Board hearing reveals that there was, in fact, full compliance with the provisions of 38 C.F.R. § 3.103(c)(2) and Bryant throughout that proceeding.  Moreover, while the invalidated rule concerning those provisions was referenced in the May 2012 Board decision, it did not serve as the basis for any of the unfavorable dispositions contained therein.  Nevertheless, to remedy any potential error that may have arisen in this regard, the Board has sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and a de novo decision on his appeal.  In response, the Veteran has indicated that he does not wish to testify at another hearing, but has requested to have the prior Board decision vacated, and a new one issued, with respect to his left shoulder claim.  This adjudication satisfies his request.

As a final introductory matter, the Board recognizes that, implicit in every claim for a higher evaluation is a request for a total rating based on individual unemployability (TDIU), but only where the record shows that the service-connected disability at issue precludes employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board previously inferred a claim for TDIU, which it then remanded to the agency of original jurisdiction (AOJ) for initial development and adjudication.  Thereafter, the AOJ granted TDIU, effective August 26, 2010.  The Board recognizes that this award does not encompass the entirety of the period in which the Veteran's claim for a higher left shoulder rating has remained pending.  Nevertheless, as discussed in further detail below, the Veteran's inability to work has been primarily attributed to a different disability - degenerative arthritis of the cervical spine - for which service connection has been established during the pendency of this appeal (specifically, in accordance with the portion of the January 2012 decision that has not been vacated).  Therefore, as the Veteran's left shoulder disorder has not been shown to substantially preclude employment, it may not serve as the basis for expanding his current period of TDIU entitlement.  In any event, the Veteran himself has acknowledged that he was, in fact, still able to work up until August 2010.  As such, the Board has no basis to consider whether to grant additional unemployability benefits prior to that date.  It follows that any further discussion of TDIU is unnecessary in this case.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2013).


FINDINGS OF FACT

1.  Prior to January 8, 2010, the Veteran's service-connected left shoulder disorder most closely approximated a disability picture involving joint pain, instability, and malalignment during active use.  However, his relevant ranges of motion, upper extremity strength, reflexes, and sensation all fell within normal limits.  Contemporaneous X-rays yielded findings of hypertrophic changes of the acromioclavicular joint, supraspinatus tendonopathy, and an infraspinatus tendon tear, but were otherwise negative for any musculoskeletal abnormalities.  

2.  Since January 8, 2010, the Veteran's left shoulder disorder has been manifested by forward flexion to 100 degrees, abduction to 140 degrees, objective evidence of pain on active exertion and following repetitive motion, and X-ray findings of degeneration.

3.  Throughout the pendency of this appeal, the Veteran's left shoulder disorder has not been manifested by ankylosis, limitation of the arm to 25 degrees from side, recurrent dislocation, fibrous union, nonunion, or loss of head (flail joint).  Nor have any muscle injuries or neurological abnormalities been established in connection with that service-connected disability.

4.  Throughout the pendency of this appeal, the Veteran's left shoulder disorder has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  For the period prior to January 8, 2010, the Veteran's left shoulder disorder met the criteria for a 10 percent evaluation, but no higher, based upon painful motion of the affected joint.  38 U.S.C.A. §§ 1155, 5197 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.72, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2013).

2.  For the period since January 8, 2010, the Veteran's left shoulder disorder did not meet the criteria for an evaluation in excess of the 20 percent currently assigned.  38 U.S.C.A. §§ 1155, 5197 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.72, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2013).

3.  Throughout the pendency of this appeal, the criteria for referral for an increased rating for the Veteran's left shoulder disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision regarding his increased rating claim.  The June 2006 letter discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, and the pertinent laws and regulations.  Moreover, VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the AOJ subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication of his left shoulder claim in the January 2012 supplemental statement of the case.  

Duty to Assist

With respect to VA's duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010). 

In this case, the Board is cognizant of the Veteran's assertions that certain service treatment records, VA medical records, and Social Security Administration (SSA) records remain outstanding.  As discussed above, the AOJ attempted to obtain those records from the appropriate service department, VA Medical Center, and SSA repository.  However, the AOJ was subsequently informed that the Veteran's missing service treatment and VA medical records had been permanently lost.  The AOJ was also notified that no records pertaining to any SSA award existed.  The AOJ duly notified the Veteran of the status of his outstanding records and advised him to submit any such records in his own possession, or any other information that would permit VA to reconstruct those records on his behalf.  In response, the Veteran indicated that he did not have any additional information to submit.  Accordingly, the Board finds that further efforts to obtain service treatment records, VA medical records, and SSA records would be futile in this instance and that an additional attempt to request such records is therefore unwarranted.  See 38 C.F.R. § 3.159(c)(2).

In any event, the Veteran has not contended, and the record does not otherwise show, that any of the outstanding records detailed above are pertinent to his left shoulder claim.  Accordingly, the Board finds that it is not obligated to obtain any more records with respect to that issue. 

Next, the Board observes that the Veteran has been afforded December 2006 and January 2010 VA examinations in support of his left shoulder disorder claim.  He has not contended that those examinations were inadequate for rating purposes.  Nor does the record otherwise suggest that those examinations, in tandem with the other pertinent evidence of record, were insufficient to evaluate the Veteran's service-connected disability during the various stages of the appeals period.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, the Board notes that the mere passage of time since those examinations does not, in and of itself, warrant additional development.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).

As a final point regarding VA's duty to assist, the Board observes that the Veteran has been provided an opportunity to submit testimony in support of his left shoulder claim at the March 2009 Board hearing.  While, as noted previously, the Board has since invited the Veteran to appear for a new hearing, he has expressly declined that invitation.  See September 2013 Veteran Correspondence (requesting a new decision but waiving the right to a new Board hearing on his appeal).  As such, the Veteran has implicitly signaled his satisfaction with the March 2009 proceeding.  

Moreover, the transcript of the March 2009 hearing reflects that the undersigned fully complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the undersigned set forth the left shoulder claim on appeal at the start of the proceeding and then focused on the elements necessary to substantiate that issue.  See March 2009 Board Hearing Tr. at 2-3, 5-12 (documenting the efforts of the undersigned to determine the Veteran's VA and private treatment history for his left shoulder disorder).  The undersigned also assisted the Veteran in identifying further development that required, for example, by offering to hold the record open an additional 60 days so that he could obtain and submit additional records of clinical treatment for his left shoulder.  Id. at 18-20. 

Through the foregoing actions, which later prompted the Board to remand for additional development, the undersigned effectively satisfied the duties of a Veterans Law Judge to fully explain the issue on appeal and to suggest the submission of evidence that may have been otherwise overlooked.  See Bryant, 23 Vet. App. at 492.  

Notably, the Veteran has not alleged, and the evidence has not otherwise shown, that the undersigned failed in any way to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his March 2009 hearing or, indeed, at any time throughout this appeal 

Accordingly, the Board finds that the Veteran has had the opportunity to meaningfully participate in the adjudication of his left shoulder claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error of law or fact that precludes the Board from adjudicating that issue.

II.  Merits of the Appeal

The Veteran contends that his left shoulder disorder is worse than contemplated by his currently assigned disability ratings and that higher evaluations are therefore in order.

In general, evaluations for such individual service-connected disabilities are determined by VA's Rating Schedule.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically distinguished from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 direct that the evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology of any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this case, the Veteran's left shoulder disorder has been assigned a single rating under Diagnostic Code 5203, which contemplates impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The application of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based upon such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's left shoulder disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board observes that, in addition to clavicular and scapular impairment, the Veteran's service-connected disability has been manifested by symptoms suggestive of other musculoskeletal abnormalities, including ankylosis of scapulohumeral articulation (Diagnostic Code 5200); limitation of motion of the minor arm (Diagnostic Code 5201); and other impairment of the humerus (Diagnostic Code 5202).  38 C.F.R. § 4.71a; Diagnostic Codes 5200-5202.  Accordingly, the Board will consider those additional rating codes in determining whether a higher evaluation is warranted.  Moreover, given that the Veteran's left shoulder disorder has been shown to be productive of degenerative arthritis, the Board finds that the rating criteria corresponding to that particular condition (Diagnostic Code 5003) are also for application.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

Conversely, the Board finds that the other diagnostic codes listed under 38 C.F.R. § 4.71a are inapplicable to the Veteran's claim.  See 38 C.F.R. §4.71a - Schedule of Ratings-Musculoskeletal System.  Indeed, he has not alleged, and the evidence does not otherwise show, that his left shoulder disorder is productive of any musculoskeletal manifestations apart from those noted above.  

Moreover, the record contains no relevant evidence of muscle injury, neurological impairment, or other symptoms that fall outside the purview of C.F.R. § 4.71a.  In this regard, the Board acknowledges that recent VA clinical testing has yielded findings of diminished muscle strength, pathological reflexes, and sensation in the Veteran's upper extremities.  However, those findings have been clinically attributed to the Veteran's cervical spine pathology, for which he is also in receipt of VA benefits, rather than to his shoulder disorder.  As such, the Board finds the latter condition is independent of the above symptoms, which are governed by the schedular criteria addressing nerve disorders.  38 C.F.R. § 4.124a; see Mittleider, 11 Vet. App. at 182.  Further, absent other evidence of non-musculoskeletal impairment associated with the Veteran's left shoulder disorder, the Board finds it unnecessary to evaluate that disability under alternate sections of the VA Rating Schedule.

Significantly, the provisions of 38 C.F.R. § 4.71a set forth separate rating criteria for musculoskeletal disabilities affecting the minor (non-dominant) and major (dominant) arms.  See 38 C.F.R. § 4.69 (2013).  Because in this case the Veteran is right-hand dominant, his left shoulder disorder will be evaluated under the criteria governing the minor extremity.

The Board now turns to the applicable diagnostic criteria.  Under Diagnostic Code 5200, favorable ankylosis of the scapulohumeral articulation (i.e., where abduction is possible to 60 degrees and the individual can reach his or her mouth and head) warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Intermediate ankylosis (between favorable and unfavorable) warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Unfavorable ankylosis (abduction is limited to 25 degrees from the side) warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides for a 20 percent rating where there is limitation of motion at shoulder level in either the minor or major arm.  A 20 percent rating is also warranted where motion of the minor arm is restricted to midway between the side and shoulder level.  Conversely, a 30 percent rating is warranted when the same level of disability is established in the major arm.  Finally, ratings of 30 and 40 percent are appropriate when motion is limited to 25 degrees in the minor and major arms, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Parenthetically, the Board notes that normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  For VA purposes, motion limited to "shoulder level" is defined as a capacity to lift the arm no more than 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).

Next, the Board observes that, under Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent rating for both the major and minor shoulders.  By comparison, malunion of the humerus with marked deformity warrants a 20 percent rating for the minor shoulder and a 30 percent rating for the major shoulder.  In addition, a 20 percent rating is warranted where there are infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint, with guarding of movement at shoulder level, for both the major and minor arms.  Where such recurrent humeral dislocation occurs frequently, and is accompanied by guarding of all arm movements, a 20 percent rating is appropriate for the minor arm and a 30 percent rating is warranted for the major arm.  Moreover, fibrous union of the humerus warrants ratings of 40 percent and 50 percent for the minor and major arms, respectively.  Further, nonunion (false flail joint) of the humerus warrants ratings of 50 percent and 60 percent for the minor and major arms, while loss of head (or flail joint) warrants ratings of 70 and 80 percent for those respective extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Additionally, Diagnostic Code 5203 provides for a 10 percent rating when either arm is affected by malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A maximum 20 percent rating is assignable for either the major or the minor arm based upon the evidence showing dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Also, under this diagnostic code, impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

With respect to the arthritis provisions, the Board notes that, under Diagnostic Code 5003, degenerative arthritis shown on X-ray is rated on the basis of limitation of motion under the appropriate rating criteria for the affected joint.  See 38 C.F.R. § 4.71a.  Such restricted motion must be objectively confirmed by findings of swelling, muscle spasm, or other satisfactory evidence of painful motion.  However, in the event that such evidence is not presented, a 10 percent rating may still be assigned based upon X-ray findings of arthritis involving two or more major joints or two or more minor joint groups.  Moreover, a 20 percent rating may be awarded if limitation of motion is noncompensable but X- rays reveal arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2013).

With any form of arthritis, painful motion is an important factor.  Indeed, it is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  Specifically, a compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Conversely, where compensable limitation of motion is shown in the arthritic joint, the Lichtenfels rule is not applicable.  

Significantly, the Court has recently held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  Indeed, in Burton v. Shinseki, the Court expressly determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2013).

Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45 (2013); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based upon greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996).

As a final matter before addressing the specific evidence underlying the Veteran's claim, the Board observes, by way of history, that he was previously awarded a 20 percent rating or his left shoulder disorder for the period beginning January 8, 2010.  However, the March 2011 decision that assigned that higher rating denied compensation for the Veteran's service-connected disability for the period before January 8, 2010.  As such, that decision did not constitute a complete grant of the benefits sought on appeal.  Moreover, as noted above, the Court has since vacated and remanded the portion of the Board's decision that was unfavorable to the Veteran's claim.  As such, the Board must now consider whether additional compensation is warranted for all or part of the applicable rating period.  See Hart, 21 Vet. App. at 509-10.  That rating period extends from June 8, 2005, one year prior to the date of receipt of the Veteran's increased claim.  See 38 C.F.R. §3.400(o)(2).  Significantly, however, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to June 8, 2005, but only to the extent that it is found to shed additional light on the Veteran's disability in relation to the rating period on appeal.

The noteworthy evidence with respect to the Veteran's claim includes a private treatment record, dated in March 2004, which documents complaints of moderate to severe pain and related symptoms in his left anterior upper shoulder.  That treatment record also shows that the Veteran's left upper extremity pain was found to radiate from his shoulder down to his hand.  His overall symptoms in that extremity were described as "usually stiff but sometimes sharp and burning in character."  Additionally, those symptoms were reported to worsen whenever the Veteran was lying down or engaged in walking, running, and other active movements.  The March 2004 treatment record further noted that, during a concurrent physical examination, the Veteran had exhibited mild to moderate tenderness in his left trapezius, suggesting "active trigger points" that were consistent with a diagnosis of shoulder bursitis.

In a follow-up treatment record dated in July 2005, the Veteran was noted to have upper extremity strength of 5/5, bilaterally, with intact reflexes and sensation throughout both arms.  

Approximately 17 months later, in December 2006, the Veteran was afforded a VA examination in which he complained of chronic left shoulder pain, stiffness, giving way, and locking.  At that time, he also noted that he was experiencing frequent flare-ups of left shoulder pain, which were precipitated by lifting.  Nevertheless, the Veteran conceded that the medication prescribed for his left shoulder pain (hydrocodone) was generally effective in relieving his symptoms.   

The VA examination included a clinical evaluation, which revealed prominence in the acromioclavicular joints and the distal end of the clavicles, bilaterally.  Significantly, there was no evidence of impingement, muscular weakness, or atrophy of the suprascapular nerve or muscles involving the left shoulder.  Nor were there any signs of neurovascular deficits throughout the upper extremities.  On range of motion testing, the Veteran exhibited flexion and abduction to 180 degrees, without pain, and internal and external rotation to 90 degrees, without pain.  Significantly, repetitive testing did not reveal any evidence of reduced range of motion due to pain, fatigability, weakness, endurance, or coordination.  Additionally, the Veteran was shown to have preserved sensation to pin prick and touch, with no other evidence of neurological abnormalities.  Similarly, X-rays of the shoulder were essentially normal with no signs of fracture or dislocation.  

Notwithstanding the lack of impingement or degenerative changes apparent in above findings, the December 2006 examiner determined that the Veteran's clinical history warranted a diagnosis of acromioclavicular joint arthritis with impingement syndrome of the left shoulder.  Moreover, X-rays captured the following month were found to be consistent with severe hypertrophic changes of the acromioclavicular joint, infraspinatus, and, to a lesser extent, supraspinatus tendonopathy, as well as a small articular surface partial thickness tear at the insertion of the infraspinatus tendon.  Attenuation of the postero superior labrum was also shown.  However, the X-rays were unremarkable for any signs of bone marrow signal or subscapularis and teres minor tendon abnormalities.  Nor did they reveal any evidence of nerve entrapment, muscle atrophy, or soft tissue masses.

Thereafter, in a treatment record dated in August 2007, the Veteran was noted to have chronic pain in his left shoulder.  In a follow-up treatment record dated later that month, he was noted to be employed as a courtesy bus driver.  Significantly, the Veteran's employment was not shown to be affected by his left shoulder and related problems.  

Subsequent medical records reveal that, in March 2009, the Veteran sought private outpatient treatment for left anterior and posterior lateral shoulder symptoms.  At that time, he characterized his overall symptoms as moderate to severe and specifically described his shoulder pain as "generally achy but occasionally sharp in quality."  The Veteran's treating provider performed digital palpation, which revealed moderate spasm and tenderness in the cervico-thoracic region of the left shoulder.  Additionally, that clinical assessment uncovered active trigger points in the left middle trapezius, supraspinatus, and subscapularis muscles.  Other active trigger points were found in the deltoid and rhomboid muscle groups.  Moreover, in contrast with the results of the December 2006 VA examination, range of motion studies were significant for moderately restricted active movement, due to pain, throughout the left shoulder.  Based upon those findings, the treating provider determined that the Veteran met the diagnostic criteria for adhesive capsulitis with associated shoulder/bursitis, complicated by cervicalgia.  

The record thereafter shows that, at his March 2009 Board hearing, the Veteran alleged that the prior clinical evidence of record, in particular the December 2006 VA examination report, had significantly underrepresented the degree of limitation of motion that he experienced in his left shoulder.  In this vein, he testified that his left shoulder symptoms had reached the level where he "could hardly move his arm up."  He further testified that he saw a chiropractor twice a week for wet, hot, and cold treatments for his left shoulder.  Despite this aggressive treatment, the Veteran maintained that he continued to experience severe pain and limitation of motion throughout his left shoulder and arm.  

In response to the Veteran's testimony, and the other evidence then of record, the Board determined that an additional VA examination was warranted with respect to his left shoulder claim.  During that examination, which took place in January 2010, the Veteran reiterated his prior complaints of chronic pain and decreased motion in his left shoulder.  As on the prior examination, however, clinical testing was negative for any evidence of deformity, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups.  Nor were there any findings of loss of bone, recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  Nevertheless, in contrast with the testing administered during the December 2006 VA examination, clinical evaluation was significant for tenderness, guarding, and objective evidence of pain on active motion throughout the left shoulder.  Additionally, range of motion testing revealed flexion and abduction limited to 100 degrees and 140 degrees, respectively.  Similarly, internal rotation and external rotation were shown to be reduced to 50 degrees and 60 degrees, respectively.  In this regard, however, the January 2010 examiner noted that the Veteran had "exaggerated" the degree of limitation of motion that he experienced in his left shoulder.  That examiner further noted that repetitive motion testing had yielded no additional findings of functional impairment.  Nevertheless, a new set of X-rays did reveal mild degenerative changes consistent with an old fracture of the distal left clavicle.  

Significantly, at the time of his January 2010 examination, the Veteran was noted to be gainfully employed.  However, he subsequently submitted lay evidence indicating that he had quit working as a courtesy van driver due a range of health problems, which included but were not limited to his left shoulder disorder.  Additionally, the Veteran followed his January 2010 examination with complaints of severe pain throughout his left shoulder, which interfered with his ability to raise his arm above his elbow and otherwise resulted in significant limitation of motion.  He also indicated that he was continuing to receive treatment for a variety of health problems, including symptoms related to his left shoulder disorder.  However, the Veteran declined to submit any additional evidence in support of his claim, despite receiving a written request from the Board for further argument and clinical findings.  Consequently, the Board finds that any additional information that may have been elicited has not been not obtained because of the Veteran's inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence that is favorable to his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Board notes that, notwithstanding Veteran's assertions of ongoing treatment for his left shoulder, he has not contended, and the record does not otherwise suggest, that this service-connected disability has worsened since his January 2010 VA examination.  Accordingly, in the absence of any other evidence showing that this examination was inadequate for rating purposes, the Board finds that an additional examination is unnecessary to adjudicate the Veteran's claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995) (noting that the mere passage of time since that examination and opinion does not, in and of itself, warrant additional development); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

The January 2010, VA examination, and the other pertinent evidence then of record, formed the basis for the Board's March 2011 decision holding that the Veteran's overall left shoulder symptoms warranted a compensable schedular rating effective from the date of that examination, but not earlier.  However, as noted by the parties to the subsequent Joint Motion, the March 2011 decision did not sufficiently account for the clinical and lay evidence showing painful motion for the period prior to January 8, 2010.  Specifically, the parties to the Joint Motion agreed that the Board decision had failed to place appropriate weight on the March 2009 examiner's findings of pain, which moderately restricted the Veteran's ranges of motion throughout his left shoulder.  The parties also determined that Board had not sufficiently reconciled the December 2006 VA examination report, which was negative for any clinical findings of painful motion, with the Veteran's transcribed assertions of severely limited left shoulder motion, exacerbated by "movement and use, i.e., lifting groceries."  See Joint Motion for Partial Remand, p. 3.  

In this regard, the Board acknowledges that, while a lay person, the Veteran is competent to report symptoms, such as left shoulder pain on use, which lie within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers it significant that the Veteran's assertions are supported by the aforementioned private clinical evidence.  Indeed, the degree of consistency between those lay assertions and that private clinical evidence bolsters the overall credibility of the Veteran's account of painful left shoulder motion.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Further, while cognizant that his account was not corroborated by the December 2006 VA examiner, the Board nevertheless observes that this clinician did not expressly dissociate the specific symptom of pain on use from the Veteran's left shoulder disorder.  As such, the Board must consider that symptom in the context of evaluating his service-connected disability.  Indeed, this is especially the case where, as here, the other evidence of record suggests a positive correlation between the Veteran's painful left shoulder motion and the disability at issue.  See Mittleider, 11 Vet. App. at 182.

In light of the foregoing, the Board now reverses its prior determination and finds that, for the period prior to January 8, 2010, the Veteran's left shoulder disorder was productive of painful motion for which a 10 percent rating is warranted.  See 38 C.F.R. § 4.59; Burton, supra.  Moreover, the Board finds that such a rating should be assigned notwithstanding the fact that the arthritis diagnosis rendered during this appeals period was not corroborated by X-ray.  But see 38 C.F.R. § 4.45; Lichtenfels, 1 Vet. App. at 488.  Indeed, as set forth in Burton, the absence of X-ray findings of degenerative changes does not preclude entitlement to compensation based on probative evidence of joint pain on use during the applicable rating period.  38 C.F.R. § 4.59; Burton, supra.

While concluding that a 10 percent rating is appropriate, however, the Board finds no basis upon which to grant a higher evaluation for the relevant appeals period.  Significantly, the parties to the Joint Motion have not expressly argued that such a higher evaluation is warranted.  Moreover, the record prior to January 8, 2010, does not show that the Veteran met the criteria for a 20 percent rating under any of the applicable diagnostic codes.  On the contrary, during that rating period he consistently displayed ranges of left shoulder motion that fell within normal limits.  See 38 C.F.R. § 4.71, Plate I.  Further, while mindful of his complaints of painful left shoulder flare-ups, the Board observes that there was no evidence of any pain, weakened movement, excess fatigability, or incoordination, which prevented the Veteran from lifting his arm above 90 degrees, or resulted in restriction of motion to midway between his left side and shoulder level.  See 38 C.F.R. § 4.71, Plate I.  Thus, even taking into account the DeLuca provisions governing the effects of pain on use, the Board finds that the Veteran's left shoulder disorder did not rise to a level of functional impairment that qualified for a 20 percent rating based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  That is the minimum compensable rating provided by that particular diagnostic code.  Id.  However, even if a lower 10 percent evaluation were available under Diagnostic Code 5201, the Board would be precluded from assigning such a rating in addition to the compensation warranted pursuant to 38 C.F.R. § 4.59.  That is because, as detailed above, the assignment of a 10 percent rating under that regulatory provision is based upon evidence of pain on use, which is tantamount to limitation of motion.  Thus, for the Board to grant a separate rating under the diagnostic code that expressly contemplates that same symptom (5201) would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.   

Additionally, the Board observes that, although the other applicable diagnostic codes are not predicated on limitation of motion, they also cannot serve as the basis for assigning a separate or higher rating prior to January 8, 2010.  38 C.F.R. § 4.71a; Diagnostic Codes 5200, 5202, and 5203.  Indeed, as previously noted, those other diagnostic codes only provide for compensable evaluations based upon evidence of favorable ankylosis of the scapulohumeral articulation, malunion of the humerus with moderate or marked deformity, or dislocation or nonunion of the clavicle or scapula.  None of those symptoms has been contended or shown during any period since the date of claim.   

For the foregoing reasons, the Board concludes that a compensable rating of 10 percent, but no higher, is warranted for the period on appeal prior to January 8, 2010.  With respect to the subsequent rating period, however, the parties to the Joint Motion have not contested the 20 percent evaluation that the Board previously assigned.  Nor does the evidence of record show that a higher rating is warranted during that period.  

As previously noted, the Veteran's January 2010 VA examination report confirmed that he experienced reduced ranges of motion, consistent with a 20 percent rating.  However, that examination report did not contain any objective findings of pain with active motion or following repetitive motion of the left shoulder.  Moreover, neither that report nor any of the other evidence of record dated since January 8, 2010, has revealed evidence of ankylosis, arm motion limited to 25 degrees from the side, recurrent dislocation, fibrous union, nonunion, or loss of head (flail joint).  Accordingly, the Board finds that, throughout the latter appeal period, the Veteran's service-connected disability has met the criteria for a 20 percent rating based upon limitation of motion, but has not qualified for a higher evaluation under any of the other applicable diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5201; see also Butts, supra (noting that VA's choice of diagnostic code should be upheld if supported by explanation and evidence).  

In reaching this decision, the Board wishes to emphasize that it remains sympathetic to the Veteran's assertions and does not question the sincerity of his belief that his left shoulder disorder warrants ratings higher than the evaluations that have been assigned.  Moreover, as noted previously, the Board recognizes that the Veteran is competent to report symptoms of left shoulder pain, flare-ups, and instability, which are capable of lay observation.  Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Further, the Board considers his contentions to be credible in the absence of any evidence to the contrary.  See Caluza, 7 Vet. App. at 511-12.  Nevertheless, the Board observes that, as a lay person without the appropriate training or expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter, such as the severity of a current disability within the context of the applicable rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to a medical opinion, the Board looks at factors such as the proponent's knowledge and skill in analyzing the medical data).  Further, in the absence of such an expert medical opinion, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

In summary, the Board concludes that entitlement to a 10 percent evaluation, but no higher, is warranted for the appeals period prior to January 8, 2010.  However, the Board finds no basis to disturb the 20 percent rating that is already in effect for the period effective that date.  All reasonable doubt has been resolved in favor of the Veteran in reaching this decision.  The preponderance of the evidence does not support the assignment of any additional higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether to refer a case for extraschedular consideration.  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture. If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  Conversely, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

Regarding the first step of Thun, the Board finds that the Veteran does not experience any symptomatology not already addressed by the VA Rating Schedule.  To the contrary, his primary left shoulder symptoms consist of pain and limitation of motion, which are expressly contemplated by the schedular rating previously in place and that which has been established in this decision.  It follows that the schedular criteria reasonably describe the Veteran's left shoulder disorder and, thus, the threshold factor for extraschedular consideration under step one of Thun has not been met with respect to that service-connected disability.

Even if the threshold factor for extraschedular consideration had been met in this case, the second step of Thun would not be satisfied.  Indeed, while the Veteran testified at his March 2009 hearing that his withdrawal from the workforce was predicated, in part, on his left shoulder disorder, it has since been revealed that this service-connected disability does not, in and of itself, preclude substantially gainful employment.  See May 2013 VA Examination.  Instead, the Veteran's unemployabiltiy has been attributed predominantly to his cervical spine disorder for which service connection has been granted pursuant to the Board's May 2012 decision.  Id.  Moreover, the Veteran has been in receipt of a schedular TDIU for the entire period in which he has been unemployed.  38 C.F.R. § 4.16(a) (setting for the criteria for the award of TDIU under the VA Rating Schedule).  Accordingly, the Board reasons that the Veteran's unemployability is thoroughly contemplated by the Rating Schedule and is therefore not a valid basis for extraschedular consideration.  Furthermore, the Veteran has neither alleged nor shown that this service-connected disability has been productive of frequent, or indeed, any hospitalizations, during the relevant appeals period.  Absent such "related factors," the Board has no basis to conclude that his service-connected disability so exceptional as to render impractical the application of the regular schedular criteria.

Accordingly, as neither the first nor the second step of Thun has been met in this case, the Board finds that the Rating Schedule is sufficient to evaluate the Veteran's left shoulder disorder and that referral for extraschedular consideration is not required.


ORDER

For the period prior to January 8, 2010, entitlement to a rating of 10 percent, but no higher, is granted for a left shoulder disorder, subject to the statutes and regulations governing the payment of monetary benefits.

For the period since January 8, 2010, entitlement to a rating in excess of 20 percent for left shoulder disorder is denied.   



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


